DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed April 29, 2022 have been fully considered but they are not persuasive.
On pages 1-3 of the Remarks, the applicant submits that Hwang fails to disclose the indication that no reference signal is detected, as recited by claim 1, and Hwang further fails to teach or suggest “generating an indication indicating that a reference signal is not detected if the reference signal is not detected; and performing radio link monitoring according to the indication” as recited by claim 1.
The examiner respectfully disagrees. The examiner respectfully submits that, during patent examination, the pending claims must be interpreted as broadly as their terms reasonably allow. Regarding claim 1 and similarly claims 15 and 20, the examiner submits that the claims merely recite generating an indication indicating that a reference signal is not detected if the reference signal is not detected. There is no detail of what the indication includes specifically recited in the claims. Hwang (US 2019/0052377) discloses or suggests determining whether a reference signal is present in a scheduled BWP; and, if there is no RLM-RS in the BWP, the terminal switches to another BWP where the RLM-RS exists and measures the RLM-RS accordingly (see at least paragraphs 169-171). In other words, Hwang discloses or suggests that, if there is no RLM-RS in the BWP, an indication is generated to indicate that there is no RLM-RS in the BWP and to trigger the terminal to switch to another BWP where the RLM-RS exists. Thus, the examiner respectfully submits that Hwang discloses or suggests “generating an indication indicating that a reference signal is not detected if the reference signal is not detected; and performing radio link monitoring according to the indication” as recited by claim 1 and similarly claims 15 and 20.
Thus, in view of the above reasons, the examiner respectfully submits that the rejections under 35 USC 102(a)(1) should be maintained.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hwang et al. (US 2019/0052377).
Regarding claims 1, 15, and 20, Hwang discloses or suggests a method for monitoring a radio link, applied to a terminal, and a non-transient computer-readable storage medium, where the non-transient computer-readable storage medium has stored thereon a computer program that, when executed by a processor, implements the method (see at least paragraphs 195-202), the method and the terminal comprising:
a processor (see at least paragraphs 195-202, controller) configured to:
generate an indication indicating that a reference signal is not detected if the reference signal is not detected (see at least paragraphs 169-171, determining whether a reference signal is present in a scheduled BWP and, if there is no RLM-RS in the BWP, the terminal temporarily switches to the BWP including a frequency location where the RLM-RS exists and receives and measures the RLM-RS to generate a periodic indication); and
perform radio link monitoring according to the indication see at least paragraphs 169-171, determining whether a reference signal is present in a scheduled BWP and, if there is no RLM-RS in the BWP, the terminal temporarily switches to the BWP including a frequency location where the RLM-RS exists and receives and measures the RLM-RS to generate a periodic indication);
regarding claims 2 and 16, performing the radio link monitoring according to the indication comprises:
performing a first specific operation on a first counter according to the indication, where the first counter is an in-sync indication counter or an out-of-sync indication counter (see at least paragraphs 79-81 and 182-186, the terminal increments a counter that keeps track of IS indications and/or the terminal increments a counter that keeps track of OOS indications); and
performing the radio link monitoring according to a count value of the first counter (see at least paragraphs 79-81, 144-146, and 182-186, performing RLM according to the counters);
regarding claim 3, the first specific operation comprises: maintaining the first counter or resetting the first counter (see at least paragraphs 79-81 and 182-186, the terminal increments a counter that keeps track of IS indications and/or the terminal increments a counter that keeps track of OOS indications until the number of IS indications or the number of OOS indications reach a preset number, which maintains the counters);
regarding claims 4 and 17, where performing the radio link monitoring according to the indication comprises:
performing a second specific operation on a first timer according to the indication (see at least paragraphs 79-81 and 182-186, if a preset number of consecutive IS indications are generated from the switched active BWP, the terminal stops the timer); and
performing the radio link monitoring according to the first timer, where if the first timer expires, it is determined that radio link failure is detected (see at least paragraphs 79-81, 144-146, 165, and 182-186, performing RLM according to the RLF timer, where an RLF is declared when the timer value expires in accordance with the LTE standards);
regarding claim 5, where the second specific operation comprises: maintaining the first timer, resetting the first timer, or suspending the firs timer (see at least paragraphs 79-81 and 182-186, if a preset number of consecutive IS indications are generated from the switched active BWP, the terminal stops the timer);
regarding claim 6, the second specific operation is suspending the firs timer (see at least paragraphs 79-81 and 182-186, if a preset number of consecutive IS indications are generated from the switched active BWP, the terminal stops the timer);
regarding claims 7 and 18, performing the radio link monitoring according to the indication comprises:
controlling a second counter to perform counting according to the indication, where the second counter is used for counting the indication (see at least paragraphs 169-171, determining whether a reference signal is present in a scheduled BWP and, if there is no RLM-RS in the BWP, the terminal temporarily switches to the BWP including a frequency location where the RLM-RS exists and receives and measures the RLM-RS to generate a periodic indication); and
performing the radio link monitoring according to a count value of the second counter (see at least paragraphs 79-81, 144-146, and 182-186, performing RLM according to the counters);
regarding claim 8, performing the radio link monitoring according to the count value of the second counter comprises:
if the count value of the second counter reaches the threshold value of the second counter, performing a third specific operation on a first counter, and performing the radio link monitoring according to a count value of the first counter (see at least paragraphs 79-81, 169-171, and 182-186, determining whether a reference signal is present in a scheduled BWP and, if there is no RLM-RS in the BWP (i.e., the count value reaches one), the terminal utilizes a counter that keeps track of IS indications and a counter that keeps track of OOS indications);
regarding claim 9, the third specific operation comprises resetting the first counter or controlling the first counter to perform counting (see at least paragraphs 79-81 and 182-186, the terminal increments a counter that keeps track of IS indications and/or the terminal increments a counter that keeps track of OOS indications until the number of IS indications or the number of OOS indications reach a preset number, which maintains the counters);
regarding claim 10, performing the radio link monitoring according to the count value of the second comprises:
if the count value of the second counter reaches a threshold value of the second counter, staring a second timer, and performing the radio link monitoring according to the second timer (see at least paragraphs 79-81, 169-171, and 182-186, determining whether a reference signal is present in a scheduled BWP and, if there is no RLM-RS in the BWP (i.e., the count value reaches one), the terminal starts a RLF timer and performs RLM according to the RLF timer);
regarding claim 11, performing the radio link monitoring according to the second timer comprises, if the second timer expires, determining that the radio link failure is detected (see at least paragraphs 79-81, 144-146, 165, and 182-186, performing RLM according to the RLF timer, where an RLF is declared when the timer value expires in accordance with the LTE standards);
regarding claim 12, the fourth specific operation comprises: stopping the first timer, starting the first timer, or restarting the first timer (see at least paragraphs 79-81, 144-146, and 182-186, starting or stopping the RLF timer based on the number of consecutive OOS or IS indications);
regarding claim 13, after controlling the second counter to perform counting according to the indication, if an out-of-sync indication or an in-sync indication is received, resetting the second counter (see at least paragraphs 182-186, resetting the number of consecutive IS indications and the number of consecutive OOS indications); and
regarding claims 14 and 19, before generating the indication indicating that the reference signal is not detected if the reference signal is not detected, receiving configuration information, where the configuration information includes at least one of:
a threshold value of a second counter; a threshold value of a first counter; a threshold value of a first timer; and a threshold value of a second timer (see at least paragraphs 79-81 and 154-159, receiving configuration information and RLM/RLF parameters including threshold information needed for OOS and IS determination, RLF timer value, and number of consecutive OOS and IS indications required to start and stop the RLF timer).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pawaris Sinkantarakorn whose telephone number is (571)270-1424. The examiner can normally be reached Monday-Friday 10:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        06/03/2022